THIRD DIVISION
                                                                              December 22, 2010




No. 1-08-3571



THE PEOPLE OF THE STATE OF ILLINOIS,                )       Appeal from the Circuit Court
                                                    )       of Cook County, Illinois.
                      Plaintiff-Appellee,           )
                                                    )
v.                                                  )       No. 85 C 12403
                                                    )
REYNALDO MUNOZ,                                     )
                                                    )       Honorable Nicholas Ford,
                      Defendant-Appellant.          )       Judge Presiding.



       JUSTICE MURPHY delivered the opinion of the court.

       On November 25, 1986, following a jury trial, defendant was found guilty of one count

of first degree murder and one count of attempted murder. Defendant was sentenced to

consecutive terms of 40 and 20 years’ imprisonment, respectively. In 1988, on direct appeal,

this court affirmed defendant’s convictions and sentence. People v. Munoz, No. 1-87-0488

(1988) (unpublished order under Supreme Court Rule 23). On June 25, 2001, defendant filed a

pro se postconviction petition pursuant to the Post-Conviction Hearing Act (Act) (725 ILCS

5/122-1 et seq. (West 2006)). Defendant’s petition was dismissed as frivolous and patently

without merit because it was untimely and because our supreme court had found that Apprendi

did not implicate consecutive sentencing concerns. On appeal, defendant’s counsel filed a

motion to withdraw pursuant to Pennsylvania v. Finley, 481 U.S. 551, 95 L. Ed. 2d 539, 107 S.

Ct. 1990 (1987). On July 30, 2002, this court granted the Finley motion and affirmed the trial
No. 1-08-3571

court’s dismissal of defendant’s postconviction petition. People v. Munoz, No. 1-01-3802

(2002) (unpublished order under Supreme Court Rule 23).

       The instant appeal concerns defendant’s October 2008 pro se motion for leave to file a

successive postconviction petition pursuant to section 122-1(f) of the Act. 725 ILCS 5/122-1(f)

(West 2006). The trial court found that defendant failed to satisfy the cause-and-prejudice test

and denied leave to file. The court opined that the allegations within defendant’s successive

postconviction petition were entirely frivolous and patently without merit.

       On appeal, defendant argues the trial court erred in denying his motion because he: (1)

alleged the gist of an actual innocence claim supported by newly discovered evidence provided

by the affidavit of Hermino Molina, an eyewitness to the shooting; (2) established cause and

prejudice for his claim under Brady v. Maryland, 373 U.S. 83, 10 L. Ed. 2d 215, 83 S. Ct. 1194

(1963), asserting that the State failed to disclose Molina as an eyewitness; and (3) established

cause and prejudice for his claim that the trial court refused to question jurors on their attitudes

toward gangs. Defendant also requests that this court vacate the $105 penalty assessed by the

trial court pursuant to section 22-105(b) of the Illinois Code of Civil Procedure (735 ILCS 5/22-

105(b)(1), (b)(4) (West 2006)). We find that defendant presented evidence of actual innocence

to support further proceedings under the Act and we reverse the dismissal of defendant’s motion

for leave to file a successive postconviction petition and vacate the imposition of filing fees and

costs. This matter is remanded for further proceedings under the Act.

                                        I. BACKGROUND

       At defendant’s trial, Bouvier “Bobby” Garcia testified to the events surrounding the

shooting of September 8, 1985. Garcia testified that he and Ivan Mena arrived at a party at 1301

                                                  2
No. 1-08-3571

North Keeler Avenue, Chicago, Illinois, at about 10 p.m. on September 7, 1985. Garcia and

Mena socialized at the party and Garcia had two cans of beer. At about midnight, Garcia saw

defendant, whom he knew as “Scooby,” arrive at the party with Ishmael Torres.

        At around 3:30 a.m., Garcia observed an argument between defendant and “Junior,” a

member of the band that was playing at the party. The two were shouting at each other

regarding a dispute over beer and they took their dispute outside. Garcia testified that he

followed them outside and saw them engage in fisticuffs, with defendant ending up on top of

Junior punching him. Garcia and Mena broke up the fight, with Mena grabbing defendant and

Garcia grabbing Junior. They helped Junior get a ride home, talked with defendant and then left

the party.

        Garcia testified that he and Mena walked to Garcia’s brother’s house and then Mena’s car

for cigarettes. After retrieving the cigarettes, the two decided to return to the party and began

walking back on West Potomac Avenue. Minutes before 4 a.m., Garcia saw defendant standing

outside in front of 4218 West Potomac Avenue. He testified that he did not think anything of

this until they were about 10 to 15 feet from defendant, when defendant fired three shots at them.



        The first shot hit Mena, who fell to the ground. Garcia testified that he was hit in the left

leg by the second shot and he fell to the ground. He then heard footseps retreating through a

gangway and the clanging of a chain-link fence. Garcia crawled to Mena and tried to resuscitate

him but was unsuccessful. He then crawled down the street to his house and banged on the

window for his mother. Garcia was taken to St. Ann’s Hospital and treated.




                                                  3
No. 1-08-3571

       A couple of hours after his original treatment, Garcia was transferred to Swedish

Covenant Hospital. Approximately a half hour after his transfer, police visited Garcia and

questioned him about the shooting. Garcia testified that he told the police that he did not know

who shot him and Mena. Garcia also told the police that he did not know what clothing the

shooter was wearing or the type of firearm.

       Garcia admitted that he lied to the police officers when first questioned. He testified that

he truthfully identified defendant as the shooter on September 27, 1985, when the police came to

his house and took him to the police station to view a lineup. At the station, Garcia told the

police that the defendant was the shooter and identified defendant. Garcia testified that he was

familiar with the Insane Unknowns street gang and did not originally identify defendant because

he was afraid the gang would retaliate against his sister.

       Lydia Mena testified that she heard shots fired at approximately 4:15 a.m. on September

8, 1985. She woke up and looked out her window and saw a body on the ground. She tried to

call the police and then ran outside to find that the body on the ground was her son Ivan.

       Migdalia Mena testified that at approximately 1 a.m. on September 8, 1985, she attended

the party at 1311 North Keeler Avenue. She testified that she saw the fight between defendant

and Junior and watched her brother Ivan and Garcia break up the fight. She testified after they

calmed defendant down, she watched her brother and Garcia leave the party and walk toward her

mother’s house. She did not see the shooting.

       Defendant presented the testimony of his parents, Illalus and Tellifo Munoz. Illalus,

defendant’s mother, testified that she was awake when defendant returned home at 3:30 a.m. on

September 8, 1985. Illalus testified that she waited up for defendant to return home and checked

                                                  4
No. 1-08-3571

the time on the clock radio when he arrived. Illalus told defendant that he was out too late and

defendant then went to bed in the room he shared with his father, Tellifo. Tellifo testified that

defendant arrived home at about 3 a.m. and after speaking with his mother, came to the bedroom

and went to bed. Tellifo testified that defendant did not leave the apartment after going to bed.

        Defendant testified on his own behalf. Defendant claimed that he did not shoot Garcia

and Mena. Defendant denied having a dispute with either Garcia or Mena. Defendant denied

being intoxicated, but admitted to having 12 cans of beer while at the party between 8 p.m. and

about 3:00 a.m. Defendant testified that he got into the altercation with Junior when he asked

him for a beer. He stated that Junior was drunk and asked him if he wanted to go out to the

alley, and the two started to hit each other before Garcia and Mena broke up the fight.

        Defendant testified that he stayed at the party with his friend Ishmael Torres. Torres left

the party at about 3:20 a.m. because he was tired. Defendant walked home at that time. When

he arrived home at about 3:25 a.m., his parents were awake and he talked to his mother and then

his father, who was watching television, before going to bed. Defendant denied being a member

of a street gang.

        In rebuttal, the State presented the testimony of Evangelina Rivera, Ivan Mena’s aunt,

who lived at 1301 North Keeler Avenue. Rivera testified that she was outside her home near the

sidewalk at about 4 a.m. on September 8, 1985, when she heard three gunshots. She ran into her

house and upstairs before looking out her window. Rivera testified that she saw a group of three

boys exiting the alley. Rivera identified defendant and Torres, whom she knew from the area, as

part of the group. Rivera testified that she did not see any handguns and the men all had their



                                                 5
No. 1-08-3571

hands in their pockets. Rivera admitted that she did not inform the police about what she had

seen until the Friday before trial.

        The State also called Officer Ernest Halvorsen in rebuttal. Halvorsen testified that he

interrogated defendant and arrested him on September 26, 1985, for the shootings. Halvorsen

also testified that during questioning, defendant told him that he was a member of the street gang

the Insane Unknowns. The parties rested and the jury returned a verdict of guilty for both

shootings.

        Defendant’s trial counsel was suspended from the practice of law before a motion for

new trial was filed and new counsel prepared a motion, without the benefit of a transcript from

the voir dire proceedings. The motion was denied. Defendant filed a direct appeal arguing that

the State improperly introduced evidence of gang affiliation, defense counsel was ineffective for

failing to move to bar that evidence, and that the trial court erred in imposing consecutive

sentences. This court affirmed defendant’s conviction and sentence. People v. Munoz, No. 1-

87-0488 (1988) (unpublished order under Supreme Court Rule 23).

        On June 25, 2001, defendant filed a pro se postconviction petition pursuant to the Act.

Defendant again asserted that his right to a fair trial was violated by the trial court’s decisions

allowing evidence about gangs and the trial court did not have the benefit of new precedent in

Illinois. Defendant also asserted a Brady violation against the State for withholding the grand

jury testimony of Torres, as well as an actual innocence claim based on an allegation that

Halvorsen coerced Torres to implicate defendant. Defendant also alleged an Apprendi violation

in sentencing.



                                                   6
No. 1-08-3571

       Defendant’s petition was dismissed as untimely and frivolous and patently without merit.

The trial court found that the underlying issues supporting his claims had been previously

addressed and were barred by the doctrine of res judicata. The trial court also rejected the

sentencing issue because our supreme court had found that Apprendi did not implicate

consecutive sentencing concerns. On appeal of this dismissal, defendant’s postconviction

counsel filed a motion to withdraw pursuant to Pennsylvania v. Finley, 481 U.S. 551, 95 L. Ed.
2d 539, 107 S. Ct. 1990 (1987). On July 30, 2002, this court granted the Finley motion and

affirmed the trial court’s dismissal of defendant’s postconviction petition. People v. Munoz, No.

1-01-3802 (2002) (unpublished order under Supreme Court Rule 23).

       On October 12, 2004, defendant filed a pro se complaint for mandamus relief. Defendant

alleged that the clerk of the circuit court had refused to provide him a copy of the censored and

uncensored police reports for his case, a copy of the grand jury minutes, and a copy of

defendant’s juvenile records. Defendant alleged that the police records and grand jury

transcripts contained exculpatory material. Defendant’s complaint was dismissed on November

12, 2004.

       Defendant filed the instant motion to file a pro se successive postconviction petition in

October 2008. Defendant asserted that he was prejudiced by the admission of gang evidence at

trial without the opportunity to voir dire jurors on that issue. Defendant also claimed that he

suffered ineffective assistance of counsel at trial for trial counsel’s failure to raise a Batson claim

and to file a posttrial motion claiming a Rule 605 violation. Defendant further claimed

ineffective assistance of counsel related to appellate counsel’s failure to raise the claim the trial

court erred in considering mitigating factors in sentencing. Finally, defendant raised a claim of

                                                   7
No. 1-08-3571

actual innocence. Defendant attached an affidavit from Hermino Molina who averred that he

witnessed the shooting. Defendant did not explain in his motion when he received Molina’s

affidavit, dated October 27, 2006, and notarized by a notary public from the Commonwealth of

Massachusetts, or how he located Molina.

       In his affidavit, Molina stated that on September 8, 1985, he and a friend were having

drinks at a bar at 4355 West Division Street, and left at approximately 3:50 a.m. While walking

north on North Keeler Avenue, Molina saw a man he knew as “Shorty” and another man come

out of the alley on West Crystal Street. He then saw “Shorty” raise a gun and fire five shots at

some other men and then run away down the alley. Molina stated that he knows defendant

personally and that he was not present at the shooting.

       Molina also stated that on October 14, 1985, he voluntarily went to the 14th District

police station and gave his account of the shooting to Officer Louis Torres. Torres informed him

that he was at the wrong station and brought Molina to Area 5. Molina repeated his account to

Halvorsen. Molina stated that Halvorsen drove him to the area of the shooting, where Molina

reenacted everything he saw for Halvorsen. Molina stated that he was never contacted by the

State’s Attorney and that, though willing, he was never called to testify.

       On November 21, 2008, the trial court denied defendant’s request for leave. The trial

court noted that the gang evidence claims were barred by res judicata. The trial court further

opined that defendant failed to demonstrate cause and prejudice. Further, the trial court

indicated that defendant failed to attach the alleged Molina affidavit and, assuming arguendo,

that the averments in the affidavit were true, the evidence would not be material and would be



                                                 8
No. 1-08-3571

contradicted by the testimony at trial. The trial court also assessed a fee of $105 for filing a

petition that lacked an arguable basis in law or fact. This appeal followed.

                                           II. ANALYSIS

                             A. Defendant’s Actual Innocence Claim

       Under the Act, a defendant may file a petition that clearly identifies alleged constitutional

violations. Supporting affidavits, records or other evidence shall be attached to the petition, or

the defendant must explain why the evidence is not attached. 725 ILCS 5/122-2 (West 2006).

At the first stage of postconviction proceedings, the trial court undertakes a facial review of the

petition to determine if it is frivolous or patently without merit. If the court determines that the

petition is either frivolous or patently without merit, the court must dismiss the petition in a

written order. 725 ILCS 5/122-2.1(a)(2) (West 2006). If the petition survives to proceed to

stage two, section 122-4 of the Act (725 ILCS 5/122-4 (West 2006)) provides for counsel to be

provided for an indigent defendant, who may file an amended petition. People v. Boclair, 202
Ill. 2d 89, 100 (2002). The instant matter was dismissed at the first stage when the trial court

denied defendant’s motion for leave to file.

       Our supreme court has recognized a low threshold for a pro se petitioner at the first stage

of postconviction proceedings. To withstand dismissal, a pro se defendant must merely allege

enough facts, with supporting affidavits, records or other evidence, to support the “gist” of a

constitutional claim. People v. Hodges, 234 Ill. 2d 1, 11 (2009). To be dismissed as frivolous or

patently without merit pursuant to the Act, the petition must have no arguable basis either in law

or in fact, which means it is based on an indisputably meritless legal theory or a fanciful factual



                                                  9
No. 1-08-3571

allegation. This means the legal theory is completely contradicted by the record or the factual

allegations are fantastic or delusional. Hodges, 234 Ill. 2d at 16-17.

       Appellate review of a trial court’s dismissal of a postconviction petition without an

evidentiary hearing is de novo. People v. Coleman, 183 Ill. 2d 366, 380-89 (1998). The trial

court’s judgment is considered, not the reasons cited, and that judgment may be affirmed on any

basis supported by the record if the judgment is correct. People v. Lee, 344 Ill. App. 3d 851, 853

(2003). At this stage, factual disputes not rebutted by the record must be resolved in an

evidentiary hearing. People v. Whitfield, 217 Ill. 2d 177, 200 (2005).

       Successive postconviction petitions are disfavored under the Act and a defendant must

satisfy the cause-and-prejudice test for a successive petition to survive. 725 ILCS 5/122-1(f)

(West 2006). Cause may be shown by pleading some objective factor external to the defense

that impeded counsel or defendant from timely raising the claim in an earlier proceeding.

People v. Pitsonbarger, 205 Ill. 2d 444, 460 (2002). Prejudice is shown when the defendant

presents a claim of a constitutional error that so infected his trial that his conviction violated due

process. People v. Williams, 392 Ill. App. 3d 359, 366 (2009).

       However, the cause and prejudice requirement for successive postconviction petitions is

excused when actual innocence can be shown. People v. Ortiz, 235 Ill. 2d 319, 330 (2009).

Unlimited “piecemeal” petitions couched in terms of actual innocence are not available because

the preclusion doctrines of res judicata, collateral estoppel, and the law of the case remain after

Ortiz to preclude petitions that do not support a new “claim.” Ortiz, 235 Ill. 2d at 332.

Therefore, the petitioner must provide evidence that is material and noncumulative of such


                                                  10
No. 1-08-3571

conclusive character that it would provide total vindication or exoneration and probably change

the result on retrial. People v. Anderson, 401 Ill. App. 3d 134, 140-41 (2010).

       Defendant contends that in Anderson, this court confused procedural posture for standard

of pleading in analyzing Ortiz. He argues that Ortiz considered the denial of a postconviction

claim at the third stage, not at the pleading stage, and the court’s silence cannot be considered to

establish a standard of pleading. However, in Anderson, this court noted the Ortiz court

specifically required an actual innocence claim contain newly discovered evidence that could

exonerate the defendant. Despite the Ortiz court’s silence as to announcing a specific pleading

standard, this court noted that silence coupled with its positive treatment of People v. Collier,

387 Ill. App. 3d 630 (2008), which did involve a pleading standard and the denial of leave to file

a petition, affirmed the standard announced there. Anderson, 401 Ill. App. 3d at 140-41. Despite

defendant’s contention, he provides argument that he provided an actual innocence claim based

on newly discovered evidence that was material and noncumulative.

       Defendant argues that Molina’s affidavit represents new evidence that he could not have

discovered sooner through due diligence as the State did not include Molina on its list of

witnesses in its discovery disclosure. Defendant asserts that nothing in the record indicates that

he could or should have known that Molina was an eyewitness to the shooting. As proof of his

diligence, defendant points to the efforts he and his family undertook in subsequent

investigations of the case, in particular, his 2004 pro se motion seeking mandamus. Defendant

reiterates that this motion indicates his difficulty in locating and receiving police reports and

grand jury transcripts that could have assisted him in identifying witnesses.



                                                 11
No. 1-08-3571

       Defendant contends that Molina’s affidavit provides material and noncumulative

evidence. The defense did not provide any eyewitnesses to the shooting, but only presented

testimony of defendant and his parents to try and prove his alibi. Defendant argues that Molina’s

account clearly adds a new first-person account of the shooting that directly contradicts the

State’s eyewitness. Defendant concludes that at retrial, with Molina’s testimony, the likely

result would be acquittal because the State’s case was weak - there was no physical evidence

tying defendant to the crime, Garcia gave inconsistent statements to the police and at trial, and

Rivera admitted that she did not mention to anyone that she saw defendant the morning of the

shooting until the eve of trial. Defendant maintains that Molina’s contradictory account,

combined with the testimony of defendant and his parents would be fatal to the State’s argument.

       Defendant argues that this case is similar to that presented in People v. Williams, 392 Ill.

App. 3d 359 (2009). In Williams, the trial court denied the defendant leave to file his third

postconviction petition because he did not meet the cause-and-prejudice test and his petition was

frivolous and patently without merit. The defendant confessed to committing the underlying

crimes and was found guilty following trial. Defendant filed two pro se postconviction petitions

before receiving the assistance of pro bono counsel for the third petition. Affidavits of two

eyewitnesses who asserted that they told the police and an assistant State’s Attorney that the

defendant was not the right man were utilized to support the defendant’s argument that he was

innocent and only confessed because he was coerced by the interrogating officers. A

codefendant also provided an affidavit in which he stated that he implicated the defendant only

because the defendant was the only person the codefendant knew with the name that the police

were looking for. The defendant’s trial counsel also completed an affidavit, attesting that he was

                                                12
No. 1-08-3571

not aware of these witnesses or what they had told the police. Williams, 392 Ill. App. 3d at 362-

65.

       Defendant adds that, if this court remands the matter for further proceedings under the

Act, his case should be reassigned to a different trial court because the court exhibited

prejudgment and arbitrary treatment of his petition. Defendant notes that a case should be

reassigned to a new judge where the failure to do so would substantially prejudice the defendant

or where the record discloses that the court’s prejudice or animosity or ill will toward the

defendant. People v. Reyes, 369 Ill. App. 3d 1, 24-26 (2006). Defendant adds that in People v.

Sparks, 393 Ill. App. 3d 878 (2009), this court opined that a trial court’s failure to examine a

supporting affidavit required reversal because it made it unclear whether the trial court fully

considered the actual innocence claim. Defendant argues that if Sparks admonition not to

overlook affidavits is to have any force, the trial court’s express denial of the existence of the

affidavit requires transfer to another court.

       This court found that the affidavits were newly discovered because the affiants did not

agree to provide them until the year and two years prior to the defendant’s petition.

Furthermore, the defendant had lacked representation and, being imprisoned, the ability to

investigate his claims. Williams, 392 Ill. App. 3d at 369. The attestations were also found to be

material, noncumulative, and of such conclusive character as to probably change the result on

retrial because they were consistent with other testimony and supported the defendant’s

contention that he did not participate in the crime. Noting that the defendant did not have the

assistance of counsel for his prior petitions, the gravity of the offenses and the affidavits



                                                  13
No. 1-08-3571

supporting his actual innocence claim, this court found that fundamental fairness required it to

reverse the dismissal of the defendant’s third postconviction petition. Williams, 392 Ill. App. 3d

at 371.

          The State counters that this court clearly established in Anderson that a petitioner must

provide more than a mere claim of actual innocence, but demonstrate due diligence in

discovering evidence that is material and noncumulative and of such conclusive character that it

would probably change the result on retrial. Anderson, 401 Ill. App. 3d at 140-41. The State

argues that defendant failed to meet these requirements. Specifically, the State asserts that

defendant failed to: (1) set out a free-standing claim; (2) show the evidence was new; (3)

demonstrate due diligence; (4) show the evidence was noncumulative; and (5) show the evidence

would have changed the outcome of the trial.

          The State first argues that defendant failed to assert a valid free-standing claim of actual

innocence as required by Ortiz. Rather, the State contends that defendant advanced claims of

actual innocence and a Brady violation based on the same allegedly newly discovered evidence.

It notes that a defendant has not asserted a free-standing actual innocence claim when the same

evidence being relied upon is utilized to supplement the assertion of a separate constitutional

violation. People v. Hobley, 182 Ill. 2d 404, 444 (1998).

          In Hobley, the defendant was found guilty of seven counts of felony murder, one count of

arson and seven counts of aggravated arson. In a postconviction petition, the defendant argued

that, despite discovery requests, the State failed to disclose a report on fingerprint tests on a

gasoline can recovered from the fire scene. This report showed that a second gasoline can was


                                                   14
No. 1-08-3571

found and the fingerprints identified on the gasoline can introduced at trial were not those of the

defendant. The Hobley court found that these facts supported the defendant’s postconviction

Brady claim. Hobley, 182 Ill. 2d at 433-42.

       However, the court rejected the defendant’s claim that his actual innocence claim should

survive based on this evidence as well because it was not “free-standing.” The court opined that,

unlike People v. Washington, 171 Ill. 2d 475, 477-79 (1996), where a witness came forward

years after trial to state that two other men committed the crime and had not come forward prior

due to fear for her life, the evidence cited in Hobley did not support a free-standing actual

innocence claim and was being used to supplement his constitutional claim. Therefore, the

defendant was not entitled to an evidentiary hearing or new trial on his actual innocence claim.

The State concludes that, under Hobley, defendant’s claim for actual innocence cannot stand

because it is not free-standing as Molina’s testimony is being utilized to bolster his Brady claim.

       The State also contends that there is no showing that this evidence is newly discovered or

that defendant demonstrated due diligence in discovering Molina. The State points to

defendant’s arguments that he and his family had continuously investigated this case and

searched for exonerating evidence, but failed to uncover Molina who attested that he personally

knew defendant. The State points to defendant’s failure to seek mandamus relief for 18 years

and failing to file his postconviction petition until October 2008 when Molina was allegedly

located in October 2006. Furthermore, the State notes that neither Molina nor defendant has

made any showing that Molina was unavailable prior to 2006, if he actually resided in




                                                 15
No. 1-08-3571

Massachusetts or if his affidavit presented any facts that were not already known to defendant at

the time of trial.

        The State also argues that the information in Molina’s affidavit is merely cumulative and

would not conclusively change the result on retrial. It contends that Molina’s statement that he

witnessed the shooting and defendant was not the shooter merely supports defendant’s

contention that he was not present at the time of the shooting. The State contends that this

testimony would only be cumulative to the testimony offered at trial by defendant and his

parents and supports a theory that was extensively developed at trial. The State concludes that

this testimony would not change the result at trial because Garcia’s eyewitness testimony that

defendant shot him and Mena would remain sufficient to justify conviction and not be overcome

by Molina’s testimony.

        First, with respect to defendant’s claim that a new judge should be appointed on remand,

we note that defendant failed to establish anything more than the trial court did not review the

Molina affidavit. This does not establish bias or prejudice, animosity or ill will toward

defendant as required for the reassignment of the case to a new judge. At best, unlike Sparks

where it was clear the court overlooked affidavits, this indicates a clerical error and the trial

court should, at the very least, consider defendant’s motion and petition with Molina’s affidavit

attached.

        However, based on the evidence presented by defendant, we believe the dismissal should

be reversed and the matter remanded for further proceedings under the Act. Defendant’s petition

and Molina’s affidavit fail to provide detail regarding when, and if, Molina relocated to


                                                  16
No. 1-08-3571

Massachusetts and why he was difficult for defendant and his family to find. However, his

affidavit is notarized by a Massachusetts notary and he attested to his actions in reporting what

he witnessed to the police. Defendant provided a copy of the State’s discovery disclosures for

trial and there is no mention of Molina or any other eyewitness to the shooting. Defendant also

provided detail about how he sought to discover information, in particular, attempting to seek

mandamus to ascertain the grand jury transcripts and police investigation reports for his case.

Based on this information, and reviewing it in a light favorable to defendant, his pro se petition

showed that this was newly discovered evidence.

       Contrary to the State’s assertion, an eyewitness account of the shooting naming another

man as the shooter does more than provide cumulative evidence to support defendant’s alibi that

he was at home during the shooting. While Garcia testified at trial that defendant was the

shooter, defendant raises weaknesses in his testimony that a second eyewitness could overcome

if the trier of fact found Molina more credible. As noted by defendant, Garcia was shot in the

leg that evening on a dark street and he did not originally identify defendant. Given a second

eyewitness, the trier of fact could certainly conclude that defendant was not guilty. Therefore,

defendant’s claim had an arguable basis in law and fact and should not have been dismissed as

frivolous and without merit. Where the gist of a meritorious claim has been made, all allegations

of the postconviction petition advance as there is no provision in the Act for partial dismissals.

People v. Hanks, 335 Ill. App. 3d 894, 903-04 (2002). Therefore, we need not consider

defendant’s claims of ineffective assistance of counsel or improper voir dire as the entire petition

advances.



                                                 17
No. 1-08-3571

          B. Imposition of $105 Penalty for Filing Frivolous Postconviction Petition

       Finally, defendant contends that the trial court erred in imposing a fine of $105 pursuant

to section 22-105 of the Code of Civil Procedure. 735 ILCS 5/22-105(b)(1), (b)(4) (West 2006).

Based on our findings above, we agree with defendant that this fee must be vacated. Under this

section, fees may be assessed for a frivolous pleading, defined as lacking “an arguable basis in

either fact or law” or containing allegations that lack any evidentiary support. 735 ILCS 5/22-

105(b)(1), (b)(4) (West 2006). The purpose of this section is to discourage frivolous petitions

and reduce the load of such petitions on our system. People v. Marshall, 381 Ill. App. 3d 724,

737 (2008). We have found that defendant’s petition cannot be considered frivolous at this stage

and vacate the imposition of fees.

                                       III. CONCLUSION

       For the foregoing reasons, we reverse the denial of defendant’s request to file his

successive postconviction petition and vacate the assessment of a fee under section 22-105 of the

Code of Civil Procedure and remand for further proceedings under the Act.

       Reversed in part and vacated in part; cause remanded for further proceedings.

       NEVILLE and STEELE, JJ., concur.




                                                18
              No. 1-08-3571

Please U se                     REPORTER OF DECISIONS – ILLINOIS APPELLATE COURT
Following
Form :
                                               (Front Sheet to be Attached to Each Case)

Complete                THE PEOPLE OF THE STATE OF ILLINOIS,
TITLE
of Case
                                                                                                     Respondent-Appellee,
                        v.


                        REYNALDO MUNOZ,


                                                                                                     Petitioner-Appellant.

Docket No.
                                                                   Nos. 1-08-3571
COURT                                                         Appellate Court of Illinois
                                                           First District, THIRD Division
Opinion
Filed                                                             December 22, 2010
                                                               (modified upon rehearing)
                                                                (Give month, day and year)
JUSTICES                       JUSTICE MURPHY delivered the opinion of the court:


                               Neville and Steele, JJ.,                                                               concur [s]



APPEAL from                                Lower Court and Trial Judge(s) in form indicated in the margin:
the Circuit Ct. of
Cook County,
                               The Honorable              Nicholas Ford                              , Judge Presiding.
Criminal Div.


For
APPELLANTS,
John Doe, of                         Indicate if attorney represents APPELLANTS or APPELLEES and include
Chicago.                                  attorneys of counsel. Indicate the word NONE if not represented.

                        Attorneys for Petitioner-Appellant: Michael J. Pelletier, State Appellate Defender
                                                                    Patricia Unsinn, Deputy Defender
                                                                    Jonathan Yeasting, Asst. Appellate Defender
                                                                    203 N. LaSalle Street, 24th Floor
                                                                    Chicago, IL 60601
                                                                    Phone: (312) 814-5472
                        Attorneys for Respondent-Appellee:                    Anita Alvarez, State’s Attorney of Cook County
For
APPELLEES,                                                          Of counsel: Allen J. Spellberg, Brian K. Hodes, Tasha-
Smith and Smith                                                     Marie Kelly, Asst. State’s Attorneys
of Chicago,
Joseph Brown,                                                       309 Richard J. Daley Center
(of Counsel)



                                                                            19
No. 1-08-3571

                Chicago, IL 60602
                Phone: (312) 603-3362




                     20